Case 3:19-cv-01671-BR   Document 31-16   Filed 10/21/19   Page 1 of 2




                        EXHIBIT SC
Case 3:19-cv-01671-BR            Document 31-16          Filed 10/21/19         Page 2 of 2

             18:19                                                   .... ~ [+_],


     (2
                         Ok pis ask wisdom again to get us in
                         contact                       05:46 ../✓


          He made clear to me - no contact
                                                         05:46


                     This is not the right way mate. I will be in
                     Singapore this Sunday for a week we can
                   . ask them to meet there              05:47 ../✓


          I'll ask again        05:53


                     Please because you saw we put
                     tremendous effort in paying within the
                     deadline and 24 vision is playing a very
                     dirty game on us now and you know it
                                                                          05:54 ../✓ ..-


       I am being told that Lien notice has been
       send to all parties involved for eternity
     ~
       aw                                     ~6:50)

     1    Again I have not been send anything
     l                                                       06:so

          And asked by Shih wei and 24 vision to
          let legal handle                   05:51

          Spoke with wisdom again - they told me
          off big time - he does not want to enter
          any dialogue with DBS directly -
         ___e_v_e_ry_t_h_in_g_to_g_
                                  o_v_ia_t_h_e_1_a_
                                                  w_y_e_rs       o6_:_
                                                                     s2__,,,   Ce:
   ~-~.t::::::~hib_we,                           and_24_v,s,onJoJetleaa.~-

     +(         ~-----------
                                                             Q)          @        ~
